PER CURIAM
Employer seeks review of an order of the Worker’s Compensation Board awarding claimant temporary total disability (TTD) benefits. Claimant injured his back while working for employer. He filed a claim and received TTD. He returned to work before his claim was closed, but was fired for smoking marijuana on the work site two days later. On March 5, 1987, while still unemployed, claimant was declared by his treating physician to be physically unable to work, due to his work-related injury.
Employer argues that the Board’s order is inadequate for judicial review, because there was no finding of a “worsening” which, according to employer, is required to trigger reinstatement of TTD. Proof of a subsequent “worsening” is required only after a claim has been initially closed. ORS 656.273; Rodgers v. Weyerhaeuser Company, 88 Or App 458, 460, 745 P2d 820 (1987). Claimant was working for employer when he suffered the disabling injury. As of March 5, he was entitled to TTD until he became medically stationary and was released for work. See Weyerhaeuser Co. v. Kepford, 100 Or App 410, 786 P2d 745 (1990).
Affirmed.1

 Employer also argues that there is not substantial evidence to support the Board’s findings. We disagree.